—In an action to recover damages for personal injuries, the defendant Jill Buckley appeals, as limited by her brief, from so much of an order of the Supreme Court, Suffolk County (Doyle, J.), dated December 2, 1996, as denied her motion for summary judgment dismissing the complaint insofar as asserted against her on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d), and the defendant Anthony Arcuri separately appeals from so much of the same order as denied his motion for summary judgment dismissing the complaint insofar as asserted against him.
Ordered that the appeal of Anthony Arcuri is dismissed as withdrawn; and it is further,
Ordered that the order is affirmed insofar as reviewed; and it is further,
Ordered that the plaintiff is awarded costs payable by the defendant Jill Buckley.
We agree with the Supreme Court that an issue of fact exists as to whether the plaintiff sustained a serious injury within the meaning of Insurance Law § 5102 (d) (see, Ingram v Town of Clarkson, 219 AD2d 839; Hulsen v Morrison, 206 AD2d 459; De Angelo v Fidel Corp. Servs., 171 AD2d 588; Akin v Estate of Patti, 149 AD2d 964; Mulhauser v Wood, 107 AD2d 1019). Mangano, P. J., Copertino, Joy, Florio and Luciano, JJ., concur.